Citation Nr: 1735428	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1958 to November 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, reduced the rating for the Veteran's prostate cancer.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In February 2014, the matter of the prostate rating was remanded by the Board.  An interim July 2014 rating decision increased the rating for prostate cancer, and the matter was returned to the Board.  An August 2014 Board decision denied any further increase in the (staged) ratings assigned for prostate cancer, found that the issue of TDIU was raised by the record (in the context of the increased rating claim), and remanded the matter of TDIU for further development.  An August 2016 supplemental statement of the case denied TDIU.  In November 2016 this matter was again remanded for additional development. 	

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In April 2016, (pursuant to the Board's remand instructions), the Veteran was asked to the Veteran was asked to complete VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), providing information needed to adjudicate this claim; more than one year has passed, and in February 2017 correspondence, he expressly indicated (through his representative) that he would not comply with such request.





CONCLUSION OF LAW

By failing to submit requested information needed to properly adjudicate his claim (and indicating that he did not intend to do so), the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§  5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by correspondence in April 2010 and April 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records (STRs) and identified/available postservice evaluation/treatment records have been secured.  He was afforded a VA examination in May 2014.  

At the hearing before the undersigned, the Veteran was advised of the criteria governing increased ratings, generally, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency is not alleged.  (The Board notes that the matter of entitlement to TDIU was not raised until the May 2014 VA examination, nearly two years after the August 2012 hearing.)

In April 2016, the Veteran was asked to complete VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  He did not provide the completed form and indicated in February 2017 correspondence (from his representative) that he did not intend to do so (indicating that further delay in this matter to afford him additional time to respond would be pointless).  Because the Veteran has declined to assist with development for outstanding pertinent employment records/evidence, any medical opinions offered are based on an incomplete history (and are inadequate for rating purposes). 
The Board finds that, in light of the Veteran's continuing refusal to cooperate, further attempts at development (for the outstanding TDIU application and thereafter an adequate examination and opinion) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing a completed TDIU application.)  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  VA's duty to assist has been satisfied.

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added). 

On May 2014 VA examination, the examiner noted that the Veteran's prostate cancer residuals impacted on his ability to work, in that he must have ready access to bathroom facility due to urinary urgency and frequency.  In the August 2014 remand, the Board determined that a claim for TDIU had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), and the matter was remanded for the Agency of Original Jurisdiction (AOJ) to provide appropriate notice and to provide the Veteran opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (which would provide VA with information critical to adjudicating the claim.)  The required notice was sent to the Veteran in April 2016.

This matter was again before the Board in November 2016, at which time the Veteran was advised that "a governing regulation, 38 C.F.R. § 3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request (i.e., by April 2017), the claim will [emphasis added] be considered abandoned."  That same month, the AOJ again sent the Veteran a letter requesting him to submit the requested form.  He has not responded to the request by providing the form, and in February 2017 correspondence his representative acknowledged that that the Veteran had been asked to provide the form (and had been notified that he had one year (until April 2017) to do so), and stated that the Veteran would not be submitting any additional evidence.  

The critical facts at this stage are clear: the Veteran has not provided evidence necessary for VA to properly adjudicate his claim.  The duty to assist is not a one-way street; a veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for evidence deemed necessary to properly adjudicate his claim].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to assess his employability.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete picture that is inadequate for a proper merits adjudication of this matter.  The controlling regulation in such circumstances is clear and unambiguous: it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  The U. S. Court of Appeals for Veterans Claims (CAVC) has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Despite the Board's remand instructions that if the Veteran did not respond with the TDIU application form sought the case should be processed under 38 C.F.R. § 3.158(a), the AOJ has continued to readjudicate and deny the claim on the merits [despite the incomplete record].  No useful purpose would be served by another remand to compel compliance with instructions, under Stegall v. West, 11 Vet. App. 268, 271 (1998); as the law is dispositive in this matter, no other outcome is possible given the circumstances.  





ORDER

The appeal seeking TDIU is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


